DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 24, 28, 31-32, and 99-101 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2009/0296742 by Sicurello et al. (hereinafter as Sicurello1) in view of U.S. PG Pub. No. 2005/0138451 by Simpson et al. (hereinafter as Simpson) and further view of U.S. Patent No. 10,090,858 by Cho et al. (hereinafter as Cho).

As to Claim 1, Sicurello1 teaches a method of communication in an analyte monitoring system [Analyte monitoring system 100, see Para 0024 and 0027] comprising an on body device [Sensor unit 101 and transmitter unit 102 coupled to the sensor unit in a housing positioned on the body of a user, see Para 0024 and 0027] and a reader device [Receiver unit 104, hence a reader device, see Para 0024 and 0027], the method comprising: 
wirelessly receiving, by the on body device [Sensor unit 101 and transmitter unit 102 coupled to the sensor unit in a housing positioned on the body of a user, see Para 0024 and 0027], a command [Command 810] from the reader device [Receive sensor initiates command 810 through wireless link 103, see Para 0027, 0033 and 0087]; and 
wirelessly transmitting at least one second response [Sensor related data and a key, hence a second response] to the reader device [Transmitter unit coupled to the sensor unit 101 transmits sensor related data and a key to the receiver unit 104, see Para 0087-0088], wherein the at least one second response comprises data responsive to the command [Sensor related data with analyte level, hence data responsive to the command, see Para 0087-0088].  
Sicurello1 does not explicitly recite wirelessly transmitting at least one first response to the reader device based on determining that data responsive to the command is not ready for transmission prior to expiration of a set time limit for response.
In analogous art, Simpson teaches wirelessly transmitting at least one first response to the reader device based on determining that data responsive to the command is not ready for transmission prior to expiration of a set time limit for response [Simpson, Para 28, If there is no data available, the WLAN subsystem waits until the expiration of a timer, hence a set time limit, at which time the WLAN subsystem transmits a null frame, hence dummy data].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Sicurello1 to include wirelessly transmitting at least one first response to the reader device based on determining that data responsive to the command is not ready for transmission prior to expiration of a set time limit for response, as taught by Simpson in order to reduce power consumption of devices in wireless local area networks [see Para 0003 of Simpson].
The combination of Sicurello1 and Simpson does not explicitly recite generating dummy data configured to be inserted into a data frame, wherein the at least one first response comprises the dummy data within a data frame.
In analogous art, Cho teaches generating dummy data [DATA_DM] configured to be inserted into a data frame [SEG_DM] [Controller 120 generates dummy data, see Step S310 in Fig. 14 and Col 25, Lines 26-33], wherein the at least one first response comprises the dummy data within a data frame [SEG_DM includes dummy data DATA_DM, see Col 11, Lines 7-20].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Sicurello1 to include generating dummy data configured to be inserted into a data frame, wherein the at least one first response comprises the dummy data within a data frame, as taught by Cho, in order to improve the performance of electronic devices [see Col 1, Lines 32-39 of Cho].
As to Claim 6, the combination of Sicurello1, Simpson, and Cho teaches the method of claim 1, further comprising determining whether data responsive to the command is ready for transmission prior to expiration of a set time limit for response [Simpson, Para 37, If there is data available before the expiration of the window time period, the WLAN subsystem transmits the data]. 
As to Claim 7, the combination of Sicurello1, Simpson, and Cho teaches the method of claim 6, further comprising transmitting a first response to the reader device in response to a determination that the data responsive to the command is not ready for transmission prior to expiration of the set time limit for response [Simpson, Para 28, If there is no data available, the WLAN subsystem waits until the expiration of a timer, hence a set time limit, at which time the WLAN subsystem transmits a null frame, hence dummy data].
As to Claim 8, the combination of Sicurello1, Simpson, and Cho teaches the method of claim 6, further comprising transmitting a second response to the reader device in response to a determination that the data responsive to the command is ready for transmission prior to expiration of the set time limit for response [Simpson, Para 37, If there is data available before the expiration of the window time period, the WLAN subsystem transmits the data].
As to Claim 9, the combination of Sicurello1, Simpson, and Cho teaches the method of claim 1, further comprising transmitting a plurality of first responses to the reader device, wherein each first response comprises dummy data, and wherein each first response is transmitted prior to expiration of a set time limit for response [Simpson, Para 28, If there is no data available, the WLAN subsystem waits until the expiration of a timer, hence a set time limit, at which time the WLAN subsystem transmits a null frame, hence dummy data].
    	As to Claim 10, the combination of Sicurello1, Simpson, and Cho teaches the method of claim 1, wherein the dummy data is a predetermined code [Simpson, Para 28, Null frame, hence dummy data].
As to Claim 99, the combination of Sicurello1, Simpson, and Cho teaches the method of claim 1, wherein the dummy data is not responsive to the command [Simpson, Para 28, The WLAN subsystem transmits the null frame after the expiration of the timer].
As to Claim 100, the combination of Sicurello1, Simpson, and Cho teaches the method of claim 99, wherein a dummy status of the dummy data is indicated in a payload header of the at least one first response [Simpson, Para 41, The frame includes a header 608 and a payload 610 which contain data or a null payload].
	As to Claim 24, Sicurello1 teaches an on body device [Sensor unit 101 and transmitter unit 102 coupled to the sensor unit in a housing positioned on the body of a user, see Para 0024 and 0027] of an analyte monitoring system [Analyte monitoring system 100, see Para 0024 and 0027], the on body device comprising:   
communication circuitry [102] configured to wirelessly receive a command [Command 810] [Receive sensor initiate command 810 through wireless link 103, see Para 0027, 0033 and 0087] and wirelessly transmit one or more responses [Wirelessly transmitting a response to the receiving unit 104 through the wireless communication link 103, see Para 0024, 0084 and 0087]; and 
processing circuitry [104] configured to generate data responsive to the command [Sensor related data with analyte level, hence data responsive to the command, see Para 0087-0090], 
wherein the on body device is configured to wirelessly transmit at least one second response comprising the data responsive to the command after transmitting the dummy data [Sensor related data with analyte level, hence data responsive to the command, see Para 0087-0090].
Sicurello1 does not explicitly recite that the on body device is configured to wirelessly transmit at least one first response based on determining that data responsive to the command is not ready for transmission prior to expiration of a set time limit for response.
In analogous art, Simpson teaches that the on body device is configured to wirelessly transmit at least one first response based on determining that data responsive to the command is not ready for transmission prior to expiration of a set time limit for response [Simpson, Para 28, If there is no data available, the WLAN subsystem waits until the expiration of a timer, hence a set time limit, at which time the WLAN subsystem transmits a null frame, hence dummy data].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Sicurello1 such that the on body device is configured to wirelessly transmit at least one first response based on determining that data responsive to the command is not ready for transmission prior to expiration of a set time limit for response as taught by Simpson in order to reduce power consumption of devices in wireless local area networks [see Para 0003 of Simpson].
The combination of Sicurello1 and Simpson does not explicitly recite generating dummy data configured to be inserted into a data frame, wherein the at least one first response comprises the dummy data within a data frame.
In analogous art, Cho teaches generating dummy data [DATA_DM] configured to be inserted into a data frame [SEG_DM] [Controller 120 generates dummy data, see Step S310 in Fig. 14 and Col 25, Lines 26-33], wherein the at least one first response comprises the dummy data within a data frame [SEG_DM includes dummy data DATA_DM, see Col 11, Lines 7-20].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Sicurello1 to include generating dummy data configured to be inserted into a data frame, wherein the at least one first response comprises the dummy data within a data frame, as taught by Cho, in order to improve the performance of electronic devices [see Col 1, Lines 32-39 of Cho].
As to Claim 28, the combination of Sicurello1, Simpson, and Cho teaches the device of claim 24, the device of claim 24, configured to determine whether data responsive to the command is ready for transmission prior to expiration of a set time limit for response [Simpson, Para 37, If there is data available before the expiration of the window time period, the WLAN subsystem transmits the data].  
As to Claim 31, the combination of Sicurello1, Simpson, and Cho teaches the device of claim 24, configured to transmit a plurality of first responses, wherein each first response comprises the dummy data, and wherein each first response is transmitted prior to expiration of a set time limit for response [Simpson, Para 28, If there is no data available, the WLAN subsystem waits until the expiration of a timer, hence a set time limit, at which time the WLAN subsystem transmits a null frame, hence dummy data].
As to Claim 32, the combination of Sicurello1, Simpson, and Cho teaches device of claim 24, wherein the dummy data is at least one of: a predetermined code, indicated by a flag in a header of the at least one first response, pseudorandom data, or generated according to a dummy data algorithm [The dummy data DATA_DM is a stream of bits having the same value, a bit stream of a predefined pattern, or a bit stream generated using a random number, see Col 11, Lines 7-20 of Cho].
 As to Claim 101, the combination of Sicurello1, Simpson, and Cho teaches the device of claim 24, wherein the processing circuitry is configured to generate the dummy data to be unresponsive to the command [Simpson, Para 28, The WLAN subsystem transmits the null frame after the expiration of the timer].

Claims 2 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2009/0296742 by Sicurello et al. (hereinafter as Sicurello1) in view of U.S. PG Pub. No. 2005/0138451 by Simpson et al. (hereinafter as Simpson) and further view of U.S. Patent No. 10,090,858 by Cho et al. (hereinafter as Cho) and US Patent No. 10,561,349 by Wedekind et al. (hereinafter as Wedekind). 

As to Claim 2, the combination of Sicurello1, Simpson, and Cho teaches the method of claim 1, however,
The combination of Sicurello1, Simpson, and Cho does not explicitly recite processing the received command while transmitting the at least one first response to the reader.
In analogous art, Wedekind teaches processing the received command while transmitting the at least one first response to the reader [Wedekind, Col 67, Lines 9-14, Sensor electronic unit receives one or more commands and transmits the processed data to the requesting device].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Sicurello1 to further include processing the received command while transmitting the at least one first response to the reader as taught by Wedekind in order to improve wirelessly communicating blood glucose values to remote devices [Wedekind, Col 1, Lines 55-62].
As to Claim 25, the combination of Sicurello1, Simpson, and Cho teaches the device of claim 24, however,
The combination of Sicurello1, Simpson, and Cho does not explicitly recite that the on body device is configured such that the processing circuitry processes the received command while the communication circuitry transmits the at least one first response.
In analogous art, Wedekind provides that the on body device is configured such that the processing circuitry processes the received command while the communication circuitry transmits the at least one first response [Wedekind, Col 67, Lines 9-14, Sensor electronic unit receives one or more commands and transmits the processed data to the requesting device].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Sicurello1 such that the on body device is configured such that the processing circuitry processes the received command while the communication circuitry transmits the at least one first response as taught by Wedekind in order to improve wirelessly communicating blood glucose values to remote devices [Wedekind, Col 1, Lines 55-62].

Claim 3 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2009/0296742 by Sicurello et al. (hereinafter as Sicurello1) in view of U.S. PG Pub. No. 2005/0138451 by Simpson et al. (hereinafter as Simpson) and further view of U.S. Patent No. 10,090,858 by Cho et al. (hereinafter as Cho), US Patent No. 10,561,349 by Wedekind et al. (hereinafter as Wedekind), and U.S. PG Pub. No. 20100315225 by Teague (hereinafter as Teague). 

As to Claim 3, the combination of Sicurello1, Simpson, Cho, and Wedekind teaches the method of claim 2, however,
The combination of Sicurello1, Simpson, Cho, and Wedekind does not explicitly recite generating the data responsive to the command; and encrypting the data responsive to the command.
In analogous art, Teague provides for generating the data responsive to the command [Teague, Para 50, Wristband 1 periodically queries the sensor by sending sensor data query messages. In response, the sensor 2 transmits the data to the wristband 1]; and encrypting the data responsive to the command [Teague, Para 50, The wristband 1 communicates the sensor data through an encrypted communication link, hence data being encrypted before transmission].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the method of Sicurello1 to include generating the data responsive to the command; and encrypting the data responsive to the command as taught by Teague in order to improve identifying and relaying medical sensor data to a network [see Para 0002-0003 of Teague].
As to Claim 26, the combination of Sicurello1, Simpson, Cho, and Wedekind teaches the device of claim 25, however,
The combination of Sicurello1, Simpson, Cho, and Wedekind does not explicitly recite that the processing circuitry is configured to encrypt the data responsive to the command and output the encrypted responsive data to the communication circuitry.
In analogous art, Teague provides for a processing circuitry that is configured to encrypt the data responsive to the command and output the encrypted responsive data to the communication circuitry [Teague, Para 50, The wristband 1 communicates the sensor data through an encrypted communication link, hence data being encrypted before transmission].  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system processing circuitry of Sicurello1 to be configured to encrypt the data responsive to the command and output the encrypted responsive data to the communication circuitry, as taught by Teague, in order to improve identifying and relaying medical sensor data to a network [see Para 0002-0003 of Teague].

Claims 14, 16, 33, and 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2009/0296742 by Sicurello et al. (hereinafter as Sicurello1) in view of U.S. PG Pub. No. 2005/0138451 by Simpson et al. (hereinafter as Simpson) and further view of U.S. Patent No. 10,090,858 by Cho et al. (hereinafter as Cho) and U.S. PG Pub No. 2015/0018643 by Cole et al. (hereinafter as Cole). 

As to Claim 14, the combination of Sicurello1, Simpson, and Cho teaches the method of claim 1, however,
The combination of Sicurello1, Simpson, and Cho does not explicitly recite that the on body device comprises a first semiconductor device and a second semiconductor device communicatively coupled to the first semiconductor device with a communication interface.
In analogous art, Cole provides for a first semiconductor device [Cole, Para 69, Sensor control device 120 comprises a first semiconductor chip 262] and a second semiconductor device communicatively coupled to the first semiconductor device with a communication interface [Cole, Para 61 and 69, A second semiconductor chip 263 communicatively coupled to the first semiconductor chip 262 with an interface, hence communication interface].  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Sicurello1 to include a first semiconductor device and a second semiconductor device communicatively coupled to the first semiconductor device with a communication interface as taught by Cole in order to improve power consumption in analyte monitoring devices [Cole, Para 2-4].
As to Claim 16, the combination of Sicurello1, Simpson, Cho, and Cole teaches the method of claim 14, further comprising: 
outputting a request for responsive data from the first semiconductor device to the second semiconductor device over the communication interface [Cole, Para 67-69 and 147, The first semiconductor chip 262 outputs an NFC request for the analyte data to the second semiconductor chip 263 over the interface]; 
generating the responsive data by the second semiconductor device; and outputting the responsive data from the second semiconductor device to the first semiconductor device over the communication interface, prior to transmitting the at least one second response to the reader device [Cole, Para 67-69, 147, and 154-155, The second semiconductor chip 263 generates the responsive analyte data and outputs the data to the first semiconductor chip 262].  
As to Claim 33, the combination of Sicurello1, Simpson, and Cho teaches the device of claim 24, however,
The combination of Sicurello1, Simpson, and Cho does not explicitly recite that the on body device comprises a first semiconductor device and a second semiconductor device communicatively coupled to the first semiconductor device with a communication interface.
In analogous art, Cole provides for an on body device that comprises a first semiconductor device [Cole, Para 69, Sensor control device 120 comprises a first semiconductor chip 262] and a second semiconductor device communicatively coupled to the first semiconductor device with a communication interface [Cole, Para 61 and 69, A second semiconductor chip 263 communicatively coupled to the first semiconductor chip 262 with an interface, hence communication interface]. 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Sicurello1 to include a first semiconductor device and a second semiconductor device communicatively coupled to the first semiconductor device with a communication interface, as taught by Cole, in order to improve power consumption in analyte monitoring devices [Cole, Para 2-4].
As to Claim 35, the combination of Sicurello1, Simpson, and Cho teaches the device of claim 33, however,
The combination of Sicurello1, Simpson, and Cho does not explicitly recite that a first portion of the processing circuitry is located on the first semiconductor device and a second portion of the processing circuitry is located on the second semiconductor device.  
In analogous art, Cole provides for a first portion of the processing circuitry that is located on the first semiconductor device [Cole, Para 69, Analog front end (AFE) 252, hence a first portion of the circuitry, located on the first semiconductor device] and a second portion of the processing circuitry that is located on the second semiconductor device [Cole, Para 69, Power management circuitry 254, hence a second portion of the processing circuitry, located on the second semiconductor chip 263].  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Sicurello1 and Simpson to include a first portion of the processing circuitry that is located on the first semiconductor device and a second portion of the processing circuitry that is located on the second semiconductor device as taught by Cole in order to improve power consumption in analyte monitoring devices [Cole, Para 2-4].
As to Claim 36, the combination of Sicurello1, Simpson, Cho, and Cole teaches the device of claim 35, wherein the first semiconductor device is configured to output a request for responsive data over the communication interface to the second semiconductor device [Cole, Para 67-69 and 147, The first semiconductor chip 262 outputs an NFC request for the analyte data to the second semiconductor chip 263 over the interface].  
As to Claim 37, the combination of Sicurello1, Simpson, Cho, and Cole teaches the device of claim 36, wherein the second semiconductor device is configured to generate the responsive data and output the responsive data to the first semiconductor device over the communication interface [Cole, Para 67-69 and 154-155, The second semiconductor chip 263 generates the responsive analyte data and outputs the data to the first semiconductor chip 262]. 

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. 

Argument (1): Regarding Claims 1-3, 6-10, 14, 16, 24-26, 28, 31-33, 35-37 and 99-101, Applicant argues that a null frame, cited in Para 0028 of Simpson, as would be understood by one of ordinary skill does not contain any data. Instead, a frame carries data and contains a payload. Simpson uses "null frame" consistently with its ordinary meaning in the art, teaching that a mobile station sends a null frame when it does not have any voice data to transmit. Thus, Simpson fails to teach sending dummy data for any purpose. Instead, Simpson teaches sending a null frame, a link layer object that contains no data.
Examiner’s Response: Examiner respectfully disagrees. The newly added prior art, Cho, discloses “generating dummy data configured to be inserted into a data frame”, see Step S310 in Fig. 14 and Col 25, Lines 26-33, where Cho discloses controller 120 generates dummy data, and “wherein the at least one first response comprises the dummy data within a data frame”, see Col 11, Lines 7-20, where Cho discloses SEG_DM that includes dummy data DATA_DM.

Argument (2): Regarding Claims 1-3, 6-10, 14, 16, 24-26, 28, 31-33, 35-37 and 99-101, Applicant alleges that no showing has been made that a null frame would be useful in the method of claim 1 or in the device of claim 24. On the contrary, the present application consistently teaches that the dummy data is provided as payload within a transmission frame. Intra-frame transmission protocols operate at a generally higher frequency that inter-frame protocols. That is, a single frame is generated and transmitted over a shorter time interval than a multiple frame. Transmission of a null frame when a mobile station is making a call, but temporarily has no data to transmit because the user is not speaking, as taught by Simpson, would not be useful for the purpose disclosed and claimed in the present application, for several reasons. For example, Simpson teaches that the mobile station initiates the call. See, e.g., Abstract ("Upon initiating a communication link the mobile station ..."). The null frame is simply used to keep the communication link open when there is no voice data to transmit. In contrast, the present application teaches that the reader device initiates a communication session, while the on-body device (which is read on Simpson's mobile station as the device sending a null frame) provides dummy data in the same frame, avoiding unnecessary transmission of multiple frames that would consume additional time and power. Referring to Fig. 5A, it is clear that the null frame as taught by Simpson cannot be combined with the present disclosure. As exemplified by Fig. 5A, the present disclosure teaches that the Reader (120) initiates a custom request, then the on-body device chip 301 initiates a frame and sends dummy data 506, while waiting for its hardware 361 to respond with responsive data 508. The responsive data can be included with the dummy data in the same frame. This enables a quicker response while conserving power. A null frame as taught by Simpson would be useless in the claimed method and device.
Examiner’s Response: Examiner respectfully disagrees. The newly added prior art, Cho, discloses “generating dummy data configured to be inserted into a data frame”, see Step S310 in Fig. 14 and Col 25, Lines 26-33, where Cho discloses controller 120 generates dummy data, and “wherein the at least one first response comprises the dummy data within a data frame”, see Col 11, Lines 7-20, where Cho discloses SEG_DM that includes dummy data DATA_DM. The combined teachings of Sicurello1, Simpson, and Cho disclose all of the claimed limitations as currently recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166. The examiner can normally be reached Mon, Wed, Th 10:00-5:00 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM SOLTANZADEH/             Examiner, Art Unit 2646                                                                                                                                                                                           
/LESTER G KINCAID/             Supervisory Patent Examiner, Art Unit 2646